DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end” and “second end” in lines 13-14 and “wherein the closure in an area between the hinge-level plane and the second end forms an outer surface circumferentially around the longitudinal axis which is at least partly provided by an outer surface of the base and an outer surface of the flip-cap” in Claim 1, line 15-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neveras et al. (Neveras US 5,547,091) in view of Chaduc et al. (Chaduc US 2003/0047937).

1: Neveras teaches a dispenser (dispenser shown in Figure 4-5, capable of accommodating a flowable substance, viscous materials col. 1, ll. 31-32) for an unclaimed flowable substance extending along a longitudinal axis (vertical axis through the center of 100, Figure 4-5, see Figure 4 below), the dispenser comprising: 

a closure (closure 110, Figures 4-5) for the bottle; 
the closure comprising a base (base 116) forming a dispensing outlet (outlet at 144) and a flip-cap (flip cap 118, Figure 4 capable of closing the outlet 144 by 150) for openably closing the dispensing outlet; 
the base being attached on the bottle (base 116 attached to 100 via 126, see Figure 4); 
the dispenser further comprising a hinge (hinge connection 120, Figure 4, connects 118 to 116) which interconnects the flip-cap and the base for swiveling the flip-cap relative to the base between a closed position (closed position when cap 118 is closed on 114 via 150, similar to Figure 7 which is another embodiment but generally shows the cap being in the closed position), in which the flip-cap closes the outlet, and an open position in which the outlet is open (open position shown in Figures 4-5); 
the hinge forming a swivel axis (swivel axis at 120, towards the viewer, see Figure 4 below) in a hinge-level plane that is arranged perpendicular to the longitudinal axis (see the hinge-level plane that is arranged perpendicular to the longitudinal axis in Figure 4 below); 
wherein the closure forms a first end (see first end indicated in Figure 4 below, towards the top of Figure 4) in a direction toward the flip-cap and a second end (second end towards the bottom of 116, Figure 4) in a direction toward the base; 
wherein the closure in an area between the hinge-level plane and the second end forms an outer surface circumferentially around the longitudinal axis which is at least partly provided by an outer surface of the base and an outer surface of the flip-cap (see Figure 4, where the area is formed between the hinge the and second end, comprising the outer surface of 116 and outer surface of 118); 

wherein the parting line is defined on a parting-level plane that is inclined with respect to the longitudinal axis (the parting line is in the inclined position relative to the hinge level plane, either in the open position, Figure 4 below or in the closed position when cap 118 is engaged at 116).

    PNG
    media_image1.png
    488
    797
    media_image1.png
    Greyscale



Neveras teaches the claimed invention except in the closed position a first label is attached on said outer closure surface, with the first label covering at least a portion of the outer base surface and at least a portion of the outer flip-cap surface and thereby retaining the flip-cap against swiveling toward the open position.
Chaduc teaches a tamper evident label (7, Figure 3) connecting the outer surface of cap (3) and outer surface of container (2) by adhesive in order to show signs of wrinkling or breakage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neveras such that the label of Chaduc was provided at the parting line or engagement area between the cap and the base of Neveras in order to alert consumers of containers that may have been opened prior to sale, as taught by Neveras (paragraph 0002).

2: The modified Neveras-Chaduc teaches the claimed invention as discussed above for Claim 1 and Neveras further teaches that the flip-cap is formed by a cup-shaped shell (see the cap 118, with a bottom wall, circumferential sidewall in Figure 4 below) having a bottom wall and a circumferential side wall extending from the bottom wall.

3: The modified Neveras-Chaduc teaches the claimed invention as discussed above for Claim 1 and Neveras further teaches that the hinge (120) is connected to the side wall of the flip-cap (see Figure 4 below, where 120 is connected to the sidewall).

    PNG
    media_image2.png
    456
    741
    media_image2.png
    Greyscale


4: The modified Neveras-Chaduc teaches the claimed invention as discussed above for Claim 1 except in the embodiment of Figure 4-5, a first retention structure is provided in or at the sidewall for cooperation with a second retention structure provided on the base.
Neveras teaches in another embodiment (Figure 2) a first retention structure (67 provided on sidewall 70, Figure 2) is provided in or at the side wall for cooperation with a second retention structure (68, provided on base 36) provided on the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neveras-Chaduc such that a first and second retention structures were provided at the side wall and at the base of Neveras-Chaduc in order to provide a snap fit in order to retain the cap lid in a closed position, as taught by Neveras (col. 5, ll. 24-37).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neveras-Chaduc such that the first label of Chaduc extends at least partially circumferentially around the longitudinal axis of the container of Neveras for reasons stated above in Claim 1. 

6: The modified Neveras-Chaduc teaches the claimed invention as discussed above for Claim 5 and Chaduc further teaches that first label (7) forms a pull-strap (pull tab 9) for facilitating the first label to be removed by a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neveras-Chaduc such that a pull tab/strap was provided with the label of Chaduc in order to provide an easier pulling of the label in order to consume the products in the container and also to permit opening of the lid, as taught by Chaduc (paragraph 0027).

7: The modified Neveras-Chaduc teaches the claimed invention as discussed above for Claim 1 and Chaduc further teaches a second label (5, bonded by adhesive, paragraph 0024, where the entire label 4 is held to the container and the cap by adhesives) bonded on the bottle.


10: The modified Neveras-Chaduc teaches the claimed invention as discussed above for Claim 1 and Neveras further teaches that the closure between the hinge-level plane and the second end of the closure forms a cylindrical surface (see cylindrical surface between the hinge level plane at 120 and the second end at the bottom of 116, has a cylindrical surface, Figure 4 immediately above).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neveras et al. (Neveras US 5,547,091) in view of Chaduc et al. (Chaduc US 2003/0047937) and further in view of Discko (US 5,106,297).

11: The modified Neveras-Chaduc teaches the claimed invention as discussed above for Claim 1 except that comprising the flowable substance, wherein the flowable substance is a dental bonding dental material.
Discko teaches that dental bonding liquid are provided in squeeze bottle (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neveras-Chaduc such that the product contained within of Neveras was another type of viscous liquid such as dental bonding liquid, since such In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 8, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/King M Chu/Primary Examiner, Art Unit 3735